       Case 19-90927       Doc 91      Filed 12/06/19 Entered 12/06/19 14:00:34                 Desc Main
                                        Document     Page 1 of 24




       IT IS SO ORDERED.

       SIGNED THIS: December 6, 2019




                                   _______________________________
                                             Mary P. Gorman
                                     United States Bankruptcy Judge
       ___________________________________________________________




                         IN THE UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF ILLINOIS
                                     URBANA DIVISION

   In re:                                                   § Chapter 11
                                                            §
   EP TECHNOLOGY CORPORATION USA1                           § Case No. 19-90927
                                                            §
                                    Debtor.                 §
                                                            §


        FOURTH INTERIM CONSENT ORDER ON DEBTOR'S MOTION FOR ORDER
                   AUTHORIZING USE OF CASH COLLATERAL
                      AND NOTICE OF FURTHER HEARING

            This matter originally came before the Court for hearing on October 2, 2019 on Debtor's

   Emergency Motion for Authorization to Use Cash Collateral on an Interim Basis [Docket No. 4]

   (the "Cash Collateral Motion") filed on September 27, 2019, by Debtor EP Technology

   Corporation USA (the "Debtor"), requesting authority to use Cash Collateral (as defined below)


   1
     The Debtor's tax identification number is XX-XXXXXXX. The location of the Debtor's headquarters and service
   address is 1401 Interstate Dr., Suite B, Champaign, IL 61822.


6222299_1
  Case 19-90927       Doc 91     Filed 12/06/19 Entered 12/06/19 14:00:34           Desc Main
                                  Document     Page 2 of 24


until October 18, 2019, pursuant to section 363 of Title 11 of the United States Code, 11 U.S.C.

§ 101 et seq. (the "Bankruptcy Code") and Rules 4001(b) and (d) of the Federal Rules of

Bankruptcy Procedure (the "Bankruptcy Rules"), and to provide adequate protection to UPS

Capital Corporation ("Lender"), in its capacity as the Debtor's senior secured creditor under that

certain Loan and Security Agreement dated August 17, 2012 (as at any time amended or

modified, together with all exhibits, schedules and joinders thereto, the "Loan Agreement").

       On October 2, 2019, the Court entered the Consent Interim Order on Debtor's Motion for

Order Authorizing Use of Cash Collateral and Notice of Further Hearing [Docket No. 19] (the

"First Interim Order"). Under its terms, the First Interim Order authorized the Debtor to use

Cash Collateral during the period commencing on the Petition Date, and ending on October 18,

2019 (the "First Interim Period").

       On October 17, 2019, the Court entered the Second Interim Consent Order on Debtor's

Motion for Order Authorizing Use of Cash Collateral and Notice of Further Hearing [Docket

No. 57] (the "Second Interim Order"). Under its terms, the Second Interim Order authorized

the Debtor to use Cash Collateral during the period commencing on October 19, 2019, and

ending on November 8, 2019 (the "Second Interim Period").

       On November 7, 2019, the Court entered the Third Interim Consent Order on Debtor's

Motion for Order Authorizing Use of Cash Collateral and Notice of Further Hearing [Docket

No. 74] (the "Third Interim Order"). Under its terms, the Third Interim Order authorized the

Debtor to use Cash Collateral during the period commencing on November 8, 2019, and ending

on December 6, 2019 (the "Third Interim Period").

       As authorized under the Third Interim Order, the parties have reached an agreement to

allow the Debtor to continue its use of Cash Collateral during the Fourth Interim Period (as

defined herein) pursuant to the terms set forth herein.

                                                -2-
  Case 19-90927          Doc 91   Filed 12/06/19 Entered 12/06/19 14:00:34          Desc Main
                                   Document     Page 3 of 24


       Based upon the parties' agreement to entry of this Order, the Court's further consideration

of the Cash Collateral Motion, and all matters brought to the Court's attention at the December 5,

2019 hearing thereon, and after due deliberation and consideration, the Court makes the

following findings of fact and conclusions of law applicable to the Debtor's use of Cash

Collateral (to the extent any findings of fact constitute conclusions of law, they are adopted as

such, and vice versa):

       A.      Petition Date. On September 23, 2019 (the "Petition Date"), the Debtor filed

with the Court a voluntary petition for relief under chapter 11 of the Bankruptcy Code, thereby

commencing with respect to such Debtor the above-captioned chapter 11 case (the "Case"). The

Debtor is continuing to manage its properties and to operate its business as debtor-in-possession

pursuant to sections 1107 and 1108 of the Bankruptcy Code. No trustee or examiner has been

appointed.

       B.      Pre-Petition Debt and Liens. The Debtor agrees and stipulates as follows:

               (i)       Loan Documents.      Pursuant to the Loan Agreement, the Lender

established a revolving credit facility in favor of the Debtor. The Loan Agreement, together with

each agreement, note, instrument, guaranty, mortgage, fixture filing, deed of trust, financing

statement, pledge, assignment, and other document executed at any time in connection therewith,

in each case as the same has been amended or modified from time to time, are hereinafter

collectively referred to as the "Loan Documents."

               (ii)      Collateral. Pursuant to the Loan Documents, the Debtor acknowledges it

granted to the Lender security interests in and liens upon (the "Pre-Petition Liens") all personal

property of the Debtor, whether then owned or existing or thereafter created, acquired or arising

and wherever located, including, without limitation, all of the Debtor's accounts, general

intangibles, documents, instruments, chattel paper, goods (including, without limitation,

                                               -3-
  Case 19-90927        Doc 91    Filed 12/06/19 Entered 12/06/19 14:00:34            Desc Main
                                  Document     Page 4 of 24


inventory, equipment and fixtures), deposit accounts, investment property, letter-of-credit rights

and commercial tort claims, all proceeds, products and supporting obligations of each of the

foregoing, and all books and records relating to any of the foregoing as set forth in Section 4.1 of

the Loan Agreement (all of the foregoing types and items of personal property described above

being collectively referred to as the "Pre-Petition Collateral"). Without limiting the foregoing,

the Debtor acknowledges it granted to the Lender security interests in and liens upon all of the

following (collectively, the “Pledged Cash Collateral”): (I) the deposit account of the Debtor,

bearing an account number ending in 1790 maintained with JPMorgan Chase Bank, N.A.

("JPMC") (the "Collection Account"); (II) the deposit account of the Debtor, bearing an account

number ending in 0805 maintained with JPMC (the "Operating Account" and collectively with

the Collection Account, the “Pledged Cash Collateral Accounts”), (III) all deposits or other

remittances at any time made to and balances in the Pledged Cash Collateral Accounts at any

time, together with all cash, deposits, credits, money orders, checks, drafts, wire transfer funds

and sums from time to time credited to or deposited or held in the Pledged Cash Collateral

Accounts, (IV) any and all investments made at any time of any balances in the Pledged Cash

Collateral Accounts, whether made in other deposit accounts, time deposits or otherwise, and (V)

any and all proceeds of any of the foregoing, in each case whether now or hereafter existing or

arising, including any distributions from the foregoing and all interest earned in connection with

the Pledged Cash Collateral Accounts. The Debtor further acknowledges that the Pre-Petition

Liens are properly perfected, unavoidable liens and security interests. As of the Petition Date,

the balance in the Pledged Cash Collateral Accounts collectively total $27,751.

               (iii)   Pre-Petition Debt. As of the Petition Date, the Debtor was indebted and

liable under the Loan Documents to the Lender for (a) outstanding revolver loans in the principal

amount of at least $24,406,997.03; and (b) interest, fees, expenses, and other costs, reasonable

                                               -4-
  Case 19-90927         Doc 91    Filed 12/06/19 Entered 12/06/19 14:00:34          Desc Main
                                   Document     Page 5 of 24


attorneys' fees and charges, and all other Obligations (as defined in the Loan Agreement) for

which the Debtor is liable under the Loan Agreement, including UPS Affiliates Obligations (as

defined in the Loan Agreement), which are secured and which the Debtor stipulates total at least

$125,108.42 (all of the foregoing, together with all other Obligations at any time outstanding,

being collectively referred to as the "Pre-Petition Debt").       The Debtor acknowledges and

stipulates that the Pre-Petition Debt is due and owing to the Lender (or with respect to the UPS

Affiliates Obligations, to the UPS Affiliates (as defined in the Loan Agreement)); the Pre-

Petition Debt constitutes the legal, valid and binding obligation of the Debtor, enforceable in

accordance with its terms; and the Debtor stipulates that none of the Pre-Petition Debt or any

payments made to the Lender or applied to the Pre-Petition Debt on or before the Petition Date is

subject to avoidance, subordination, recharacterization, recovery, attack, offset, recoupment,

counterclaim, or defense of any kind pursuant to the Bankruptcy Code or applicable non-

bankruptcy law.

                 (iv)   Cash Collateral. The Lender is entitled to adequate protection within the

meaning of, and pursuant to, sections 361 and 363 of the Bankruptcy Code as a condition to the

Debtor's use, sale, or other disposition of any Pre-Petition Collateral or any Replacement

Collateral (as defined below) or the cash proceeds of either (such proceeds being collectively

called "Cash Collateral"), regardless of whether such cash proceeds were in existence on the

Petition Date or were created, acquired, or arose thereafter. Subject to the entry of this Order,

the Lender consents to the Debtors' use of Cash Collateral on the terms and conditions set forth

in this Order.

                 (v)    Value. The Debtor believes that, as of the Petition Date, the value of the

collateral (whether valued using orderly liquidation or going concern methodologies) granted in

favor of the Lender pursuant to the Loan Documents, including Cash Collateral, equals or

                                               -5-
  Case 19-90927         Doc 91    Filed 12/06/19 Entered 12/06/19 14:00:34               Desc Main
                                   Document     Page 6 of 24


exceeds the aggregate outstanding amount of principal, interest, fees, and other charges

(including letters of credit and contingent obligations) comprising the Pre-Petition Debt.

        C.      Need for Use of Cash Collateral. The Debtor asserts that it requires the use of

Cash Collateral to continue operating its business, including to make payroll and to pay vendors

and suppliers and other ordinary working capital expenses. The Debtor has represented that

serious and potentially irreparable harm to the Debtor, its creditors, and its estate may occur

absent authorization for the use of the Cash Collateral.

        D.      Service of Motion. The Debtor has certified that copies of the Motion and notice

of the Hearings have been served by electronic mail, telecopy transmission, hand delivery,

overnight courier or first class United States mail upon the Office of the United States Trustee

(the "United States Trustee"), counsel for the Lender, and the Debtor's twenty (20) largest

unsecured creditors. The Court finds that notice of the Motion, as it relates to this Order, is

sufficient for all purposes under the Bankruptcy Code and the Bankruptcy Rules, including,

without limitation, sections 102(1) and 363 of the Bankruptcy Code and Bankruptcy

Rule 4001(b) and (d).

        E.      Finding Cause. Good cause has been shown for the entry of this Order, the

granting of adequate protection as set forth herein and authorization for the Debtor to use Cash

Collateral during the Fourth Interim Period. The Debtor's need for use of Cash Collateral is

ongoing, immediate and critical. Entry of this Order will preserve the assets of the Debtor's

estate and its value and is in the best interests of the Debtor, its creditors and the Debtor's estate.

        F.      Jurisdiction; Core Proceeding; Venue. This Court has jurisdiction to enter this

Order pursuant to 28 U.S.C. §§ 157(b) and 1334. Consideration of the Motion constitutes a core

proceeding, as defined in 28 U.S.C. § 157(b)(2). Venue for this chapter 11 case and proceedings

on the Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                  -6-
  Case 19-90927       Doc 91     Filed 12/06/19 Entered 12/06/19 14:00:34           Desc Main
                                  Document     Page 7 of 24


       G.      Adequate Protection. The Lender has requested and is entitled to adequate

protection of its interests in the Pre-Petition Collateral under 11 U.S.C. §§ 361 and 363, as a

condition to use of any Cash Collateral.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED, as follows:

       1.      Grant of Motion; Authority to Use Cash Collateral.

       (a)     Subject to all of the terms, conditions and limitations of this Order, the Debtor

shall be authorized to use Cash Collateral consisting of cash proceeds of Collateral solely for

Permitted Purposes (as defined below) during the period commencing on December 7, 2019 and

ending on January 17, 2020 (the "Fourth Interim Period"), unless and to the extent extended by

written agreement of the Debtor and the Lender. Neither the Lender's consent to use of Cash

Collateral nor the Debtor's use of Cash Collateral shall release, limit, impair or provide any

defense to enforcement of any non-Debtor's guaranty of payment or performance of any of the

Pre-Petition Debt, and all such guaranties shall remain in full force and effect and enforceable

according to their terms.

       (b)     The term "Permitted Purposes" shall mean, with respect to the Debtor, the

Debtor's use of Cash Collateral owned by it in the ordinary course of the Debtor's business solely

for the purposes of supporting the Debtor's ongoing working capital needs and in order to satisfy

administrative expenses incurred as part of the administration of the Case, to the extent, and only

for the specific purposes, and up to the amounts set forth in the budget attached hereto as Exhibit

A (as such budget may be amended or extended with the written approval of the Lender, the

"Budget"); provided, however, that (A) the Debtor may use Cash Collateral for disbursements

totaling up to 110% of any line-item shown in the Budget during the Fourth Interim Period

without violating the terms of this Order; (B) in no event shall any Cash Collateral be used to pay

(i) any pre-petition claim against the Debtor other than amounts shown in the Budget, agreed to

                                               -7-
  Case 19-90927       Doc 91     Filed 12/06/19 Entered 12/06/19 14:00:34            Desc Main
                                  Document     Page 8 of 24


by the Lender in writing, and specifically approved by order of the Court after notice and

hearing, including payroll, payroll related taxes, employee benefits and “trust fund” sales and use

taxes to the extent of applicable line items in the Budget, and adequate protection payments to

the Lender as authorized by the Court, or (ii) any professional fees or expenses of any

professionals retained by the Debtor, any official committee of unsecured creditors appointed in

the Case (the "Committee") or any other fiduciary appointed in the Case to the extent such fees

or expenses are incurred in (x) objecting to or challenging the validity, extent or priority of any

of the Pre-Petition Liens, the amount or the validity or allowance of any of the Pre-Petition Debt,

or the validity or enforceability of any of the Loan Documents, (y) challenging or appealing any

aspect of this Order or any final order governing the Debtor's use of Cash Collateral (the "Final

Cash Collateral Order"), or (z) asserting any claim against the Lender, including any claim

under chapter 5 of the Bankruptcy Code; and (C) in no event shall any Pledged Cash Collateral

be used by the Debtor, except pursuant to the terms of this Order. In the event the Debtor fails to

receive at least 90% of the weekly collections set forth in the Budget for the Fourth Interim

Period, or any expense line-item set forth in the Budget for the Fourth Interim Period exceeds

110% of the amount projected in the Budget, the Lender shall be entitled to seek emergency

relief from this Court to prevent the further use of Cash Collateral by the Debtor hereunder, or

such other relief as the Lender may deem appropriate.

       2.      Collection of Accounts Receivable. The Debtor shall diligently attempt to collect

all of its pre-petition and post-petition accounts receivable and all other rights to the payment of

money and shall cause all such collections remitted by its customers and other account obligors

to be promptly deposited into the Collection Account, subject in all events to the Debtor's Pre-

Petition Liens and Adequate Protection Liens (as defined below). The Lender is authorized

pursuant to the Loan Agreement to sweep the Cash Collateral contained within the Collection

                                               -8-
  Case 19-90927       Doc 91     Filed 12/06/19 Entered 12/06/19 14:00:34             Desc Main
                                  Document     Page 9 of 24


Account, and make weekly disbursements into the Operating Account to be used by the Debtor

solely for the Permitted Purposes, in accordance with the amounts set forth in the Budget as

necessary to cover such Permitted Purposes, with all remaining proceeds contained within the

Collection Account to be applied by the Lender, at its sole and exclusive discretion, towards

payment of the Pre-Petition Debt. Nothing in this Order shall be construed to require the Lender

to extend credit or make available to the Debtor any funds received by the Lender that are not

good, collected funds at such time.      The Lender shall be authorized to deduct from Cash

Collateral amounts sufficient to pay and to be used to pay reasonable and customary fees and

expenses associated with the wiring or other transfer of such funds. Until expended by the

Debtor, all Cash Collateral shall remain subject to the liens and claims of the Lender under the

Loan Documents and this Order.

       3.      Insurance. The Debtor is authorized and directed to comply with all provisions

contained in any of the Loan Documents relating to the maintenance and continuation in effect of

any insurance policies, whether property, casualty, liability, credit or otherwise, provided that the

Debtor shall only be authorized to pay insurance premiums in such amounts and at such times as

are necessary to prevent imminent lapse or cancellation of a policy or policies.




                                                -9-
  Case 19-90927       Doc 91     Filed 12/06/19 Entered 12/06/19 14:00:34            Desc Main
                                  Document     Page 10 of 24


       4.      Suspension and Termination of Authority to Use Cash Collateral.

       (a)     Suspension. The Debtor's authority to use Cash Collateral shall be suspended

(and the Debtor shall therefore not be authorized to use such Cash Collateral for any purpose

other than paying the Pre-Petition Debt) for so long as any one or more of the following

conditions exists: (i) the Debtor has failed to discharge any duty or other obligation imposed

upon it in this Order or has otherwise violated any requirement or condition to the use of Cash

Collateral provided in this Order and such failure has not been cured or otherwise remedied

within twenty-four (24) hours of Debtor's receipt of written notice of such failure or violation

(which notice may be by e-mail to Debtor's counsel); or (ii) there is pending any motion by the

Debtor to dismiss or convert the Case to a case under chapter 7.

       (b)     Disputes. On any date that the Lender determines that the Debtor's authority to

use Cash Collateral has been suspended pursuant to subparagraph (a) above, the Lender or its

counsel may file (using the Court’s CM/ECF filing system) a "Notice of Suspension," in which

the condition or conditions resulting in the suspension of authority to use Cash Collateral shall be

specified, and the Debtor shall not be authorized to issue any checks, make any ACH transfers or

otherwise withdraw funds drawn on any depository account that contains any Cash Collateral,

but shall forthwith transfer funds in such accounts to the Lender or to an account under the

control of the Lender; provided, however, that if the Debtor in good faith disputes that its

authority to use Cash Collateral has been properly suspended, the Debtor may file within three

(3) business days after the filing of a Notice of Suspension a notice of such dispute in which it

must set forth the basis for such dispute, any such dispute shall be resolved by the Court, and the

Debtor shall be authorized to continue to use Cash Collateral (but not any Pledged Cash

Collateral) until the Court resolves the dispute. In the event the Court resolves any such dispute




                                               - 10 -
  Case 19-90927        Doc 91     Filed 12/06/19 Entered 12/06/19 14:00:34            Desc Main
                                   Document     Page 11 of 24


in favor of the Lender, the Debtor's use of Cash Collateral shall be terminated, and the Lender

shall be entitled to seek such additional relief as it deems appropriate.

       (c)     Termination. The Debtor's authority to use Cash Collateral shall automatically

terminate for all purposes (except to pay the Pre-Petition Debt) upon the soonest to occur of the

following events or conditions: (i) the Fourth Interim Period expires without the Final Cash

Collateral Order having been entered in form and content acceptable to the Lender; (ii) a chapter

11 trustee or examiner with expanded powers is appointed in the Case; (iii) the Case is converted

to a chapter 7 case or is dismissed; (iv) the Court enters an order granting the Lender relief from

the automatic stay or prohibiting the use of Cash Collateral by the Debtor; (v) the Court enters an

order granting to any person or entity other than the Lender relief from the automatic stay to

foreclose upon any lien or security interest with respect to any of the Pre-Petition Collateral; (vi)

this Order is amended, vacated, stayed, reversed or otherwise modified without the prior written

consent of the Lender; or (vii) without the prior written consent of the Lender, the entry of an

order authorizing the Debtor to use any Cash Collateral on terms other than as set forth in this

Order or to obtain any financing under Section 364(d) of the Bankruptcy Code secured by a

priming lien or lien of equal priority with the Adequate Protection Liens or the Pre-Petition

Liens, unless such an order provides, as a condition to its entry, that the Pre-Petition Claim shall

be indefeasibly paid in full in cash.

       5.      Adequate Protection Granted to the Lender.

       (a)     Adequate Protection Liens. As adequate protection for any diminution in the

value of the Lender's interests in the Pre-Petition Collateral, including, without limitation, any

diminution resulting from the use of Cash Collateral on or after the Petition Date, the Lender is

hereby granted, pursuant to sections 361, 362 and 363 of the Bankruptcy Code, valid, binding,

enforceable and automatically perfected liens on and security interests in (collectively, the

                                                - 11 -
  Case 19-90927       Doc 91      Filed 12/06/19 Entered 12/06/19 14:00:34             Desc Main
                                   Document     Page 12 of 24


“Adequate Protection Liens”) all personal property of the Debtor that is the same type or nature

as the Pre-Petition Collateral, whether acquired, created, or existing prior to, on or after the

Petition Date, and all cash and non-cash proceeds of the foregoing (all such personal property

being collectively referred to as the "Replacement Collateral"; and together with the Pre-

Petition Collateral, the "Collateral"). For the avoidance of doubt, the Adequate Protection Liens

include the Lender's security interest in and liens upon the Pledged Cash Collateral in the

Pledged Cash Collateral Accounts. For the avoidance of doubt, for the Fourth Interim Period

(and subject to the entry of the Final Cash Collateral Order), the Lender is not granted a security

interest or lien in any cause of action of the Debtor’s bankruptcy estate arising under sections

544, 545, 547, 548, 549, or 553(b) of the Bankruptcy Code.

       (b)     Priority of Adequate Protection Liens. The Adequate Protection Liens shall be

junior in priority only to (i) the Pre-Petition Liens and (ii) any other valid, enforceable, perfected

and nonavoidable liens and security interests on assets of the Debtor that existed on the Petition

Date and are superior in priority to the Pre-Petition Liens as of the Petition Date, after giving

effect to any subordination or intercreditor arrangement.

       (c)     Perfection of Adequate Protection Liens. The Adequate Protection Liens and all

claims, rights, interests, administrative claims and other protections granted to or for the benefit

of the Lender pursuant to this Order and the Bankruptcy Code shall constitute valid, enforceable,

non-avoidable and duly perfected security interests and liens. The Lender shall not be required

to file or serve financing statements, mortgages, deeds to secure debt or similar instruments

which otherwise may be required under federal or state law in any jurisdiction, or take any

action, including taking possession, to validate and perfect such security interests and liens, but

upon request by the Lender, the Debtor is hereby authorized to execute and deliver any such

financing statements, mortgages, deeds to secure debt or similar instruments. The failure by the

                                                - 12 -
  Case 19-90927       Doc 91     Filed 12/06/19 Entered 12/06/19 14:00:34             Desc Main
                                  Document     Page 13 of 24


Lender to request, or the failure or refusal of the Debtor to execute or deliver, any documentation

relating to the Adequate Protection Liens shall in no way affect the validity, perfection or priority

of such Adequate Protection Liens.

       (d)     Interest and Fees; Professional Fees. By no later than the first calendar day of

each calendar month, the Debtor shall pay to the Lender, in cash, interest and fees that have

accrued after the Petition Date in respect of the Pre-Petition Debt at the rates specified in the

Loan Agreement and the other Loan Documents (which, as of September 13, 2019, have been

accruing, and shall continue to accrue at the default rates applicable thereto), unless such

payment is deferred by the Lender at its sole discretion. As additional adequate protection, the

Debtor shall pay to the Lender, in cash, the reasonable and documented out-of-pocket expenses

incurred by the Lender, whether arising prior to, on, or after the Petition Date, and payable or

reimbursable to it under any of the Loan Documents, including, but not limited to, fees and

disbursements of counsel (including local bankruptcy counsel) and Lender's Financial Advisor

(as defined below). The Debtor shall make each such payment to the Lender, without the

necessity of the Lender's filing formal fee applications, no later than five (5) business days

following the conclusion of a Review Period (defined below).            The Lender may send by

electronic mail each month to counsel for the Debtor, counsel for any Committee, and the United

States Trustee, a copy of invoices for such fees and expenses (the "Invoiced Fees") (subject in

all respects to redaction for, and without waiving, any applicable privilege or work product

doctrine), and each such noticed party shall have ten (10) business days from the date of its

receipt of such copy from the Lender (the "Review Period") to serve on counsel for the Lender a

written objection to the payment of any of such fees and expenses. Within five (5) business days

after expiration of the Review Period, the Debtor shall pay any portion of such Invoiced Fees as




                                               - 13 -
  Case 19-90927       Doc 91    Filed 12/06/19 Entered 12/06/19 14:00:34            Desc Main
                                 Document     Page 14 of 24


to which a timely objection is not made and the Court shall decide any timely objection unless

otherwise resolved by agreement of the Lender and the objecting party.

         (e)   Lender's Engagement of a Financial Advisor. In the event the Lender elects to

engage a financial advisor and/or financial advisory firm (the "Financial Advisor"), the

Financial Advisor shall be entitled to monitor and review the Debtor's finances and operations

and shall be given complete access to all of the Debtor's books and records. The Financial

Advisor shall also be entitled to communicate directly, during reasonable business hours, with

the Debtor and its officers, legal counsel, and financial advisors, as well as with any of the

Debtor's employees reasonably necessary in order for the Financial Advisor to obtain access to

the Debtor's books and records; provided, however, that a representative of the Debtor’s financial

advisor must be available and present during such communications (which advisor representative

shall make himself or herself reasonably available). The rights of the Financial Advisor shall be

supplemental to, and are in no way limited by, all other adequate protection provided herein and

the Lender's right to access the Debtor's premises and records pursuant to paragraph 6 of this

Order.




                                              - 14 -
  Case 19-90927        Doc 91     Filed 12/06/19 Entered 12/06/19 14:00:34           Desc Main
                                   Document     Page 15 of 24


       6.        Access to Premises and Records; Reporting.

       (a)       The Lender and its respective representatives and agents (including, without

limitation, employees, officers, legal counsel, Financial Advisor, appraisers, auditors,

accountants, and consultants) shall be authorized, during normal business hours upon reasonable

notice, to conduct an on-site field examination during the Fourth Interim Period in order to

inspect and evaluate the Debtors' property and financial records, provided, however, that a

representative of the Debtor’s financial advisor must be available and present during such on-site

field examinations (which advisor representative shall make himself or herself reasonably

available).

       (b)       No later than 5:00 p.m. Central time on each Wednesday, the Debtor shall deliver

to the Lender the following written reports or data in form and substance satisfactory to the

Lender:

                 1.     A report showing the cash collections (regardless of how delivered, and

       including payments delivered or deposited into any bank account used by the Debtor) of

       the Debtor on each business day of the prior week;

                 2.     A report showing the cash ledger balances available to the Debtor as of the

       close of business on the previous Friday;

                 3.     A report showing the expenditures made by the Debtor during the

       preceding calendar week;

                 4.     A report detailing the Debtor's current perpetual inventory, by location;

       all outstanding accounts receivable, with aging; and accounts payable; and

                 5.     A report as of the preceding Friday comparing the Debtors' actual

       performance to the Debtors' performance projected in the Budget for the applicable

       period.

                                               - 15 -
  Case 19-90927       Doc 91     Filed 12/06/19 Entered 12/06/19 14:00:34           Desc Main
                                  Document     Page 16 of 24


       (c)     The Debtor shall continue to provide the Lender updated lists and reports of

accounts receivable agings, and related data, documents and files as reasonably requested by

Lender in the same manner and form that were being delivered to the Lender prior to the Petition

Date under the Loan Agreement, if any.

       (d)     In addition to the reporting required under subparagraphs (b) and (c) herein, the

Debtor shall continue to comply with the reporting obligations under the Loan Documents,

specifically including Sections 2.8, 5.2, 5.3, 8.6 and 10 of the Loan Agreement.

       (e)     The Debtor shall provide Lender any and all information regarding the Debtor's

account balances, deposits, disbursements, and any other information that the Lender may

reasonably request.

       (f)     The Debtor shall provide Lender with any and all information regarding the

Debtor's accounts receivable or any other related information that the Lender may reasonably

request. The Debtor shall provide the Lender with a detailed plan and a weekly progress report

on (i) the return, by Amazon, ASI, and Wal-Mart, of certain of the Debtor’s inventory needing

software updates (specifically including providing copies of all purchase orders for such

products, as well as signed bills of lading with original stamps for all products returned to China

for updating (which shipment(s) Lender did not consent to, and with respect to which all of

Lender's rights are reserved)), and (ii) inventory software updates. Lender shall be entitled to

inspect such returned inventory, its collateral, wherever located, subject to reasonable notice to

the Debtor and subject to reasonable costs and expenses, and the Debtor shall take reasonable

steps to facilitate such inspection. The Debtor shall provide Lender with the identity and contact

information of its account debtors, and shall permit one or more Lender representatives to

observe communications by the Debtor with the Debtor's account debtors to confirm information

regarding the Debtor's accounts receivable and to confirm the intended return from Amazon,

                                              - 16 -
  Case 19-90927       Doc 91     Filed 12/06/19 Entered 12/06/19 14:00:34            Desc Main
                                  Document     Page 17 of 24


ASI, and Wal-Mart of the Debtor’s inventory needing software updates. If Lender learns or

reasonably believes that Amazon, ASI, and/or Wal-Mart do not intend to return to Debtor the

Debtor’s inventory needing software updates, as has been represented by the Debtor, then the

Lender may seek on an emergency or expedited basis relief from this Order and termination of

the use of its Cash Collateral or such other relief as the Lender may deem appropriate.

       (g)     If the Lender believes that the Debtor has failed to provide it with financial

information or access as is required by this paragraph, following notice to the Debtor in writing

(e-mail communication being sufficient) of asserted deficiencies, the Lender may seek on an

emergency or expedited basis relief from this Order and termination of the use of its Cash

Collateral or such other relief as the Lender may deem appropriate, if the Lender reasonably

believes the Debtor has failed to cure such deficiencies within a reasonable period of time.

       7.      Superpriority Claim Rights. This Order shall not affect the Lender's rights, if

any, under section 507(b) of the Bankruptcy Code to the extent the protections afforded herein as

adequate protection regarding the Debtor's use, sale, consumption or disposition of any Pre-

Petition Collateral (including, without limitation, Cash Collateral) prove to be inadequate.

       8.      Surcharge Waiver.       Subject to entry of the Final Cash Collateral Order, in no

event shall any costs or expenses of administration in the Case be imposed upon the Lender or

any Collateral pursuant to section 506(c) of the Bankruptcy Code or otherwise. The Lender has

not consented to any surcharge under section 506(c) of the Bankruptcy Code, and no such

consent may be implied from any action, inaction or acquiescence of the Lender.

       9.      Reservation of Rights.

       (a)     Nothing in this Order shall constitute or be construed to (1) be an admission by

the Lender as to the adequacy of the protection provided herein (Lender reserving its rights to

seek additional adequate protection as may be appropriate); (2) release, impair or alter in any

                                               - 17 -
  Case 19-90927        Doc 91     Filed 12/06/19 Entered 12/06/19 14:00:34              Desc Main
                                   Document     Page 18 of 24


way the obligations and liability of any guarantor of the Pre-Petition Debt or any subordination

of other obligations of the Debtor in favor of prior payment of the Pre-Petition Debt; (3) prohibit

the Lender from seeking any further relief in the Case, including, without limitation, additional

adequate protection, dismissal or conversion of the Case, relief from the automatic stay under

section 362(d) of the Bankruptcy Code, the appointment of a trustee or examiner, or the taking of

any Bankruptcy Rule 2004 examinations; (4) constitute a waiver by the Debtor or the Lender of

the right to request in a further interim or final order on Cash Collateral provisions which may be

different from or in addition to any of the provisions contained in this Order; or (5) prejudice any

creditor, any future official committees, the United States Trustee, or a subsequent chapter 7 or

11 trustee’s right to challenge the extent, validity, perfection, or priority of the Lender’s pre- or -

post Petition liens and security interests.

        (b)     The Lender's delay or failure to seek relief or otherwise exercise its rights and

remedies, including under the Loan Documents, the First Interim Order, the Second Interim

Order, the Third Interim Order, this Order or applicable law, shall not constitute a waiver of any

of its rights and remedies hereunder, thereunder or otherwise, unless any such waiver is

expressly pursuant to a written instrument executed by the Lender in accordance with the terms

of the Loan Documents. Further, in no way does the Lender's willingness to continue to consent

to the use of its Cash Collateral for the Fourth Interim Period prejudice its ability to exercise its

rights and remedies under the Loan Documents, Orders of this Court or applicable law,

regardless of whether the actions or inactions of the Debtor giving rise to such rights or remedies

occurred prior to or following entry of this Order.

        10.     Survival of Provisions of This Order. The provisions of this Order and any

action taken pursuant to the terms hereof shall survive the entry of any order dismissing the Case

or converting the Case to a case under chapter 7 of the Bankruptcy Code, and all of the terms and

                                                - 18 -
  Case 19-90927        Doc 91     Filed 12/06/19 Entered 12/06/19 14:00:34              Desc Main
                                   Document     Page 19 of 24


conditions of this Order as well as the liens and security interests granted pursuant hereto shall

continue in this or in any superseding case under the Bankruptcy Code, and such liens and

security interests shall retain their priorities provided by this Order until satisfied and discharged.

       11.     Use of Pledged Cash Collateral by Lender; Depository Liens; Setoff for

Amounts Owing. Without limiting the Debtor's obligations under Paragraph 5, the Lender is

hereby expressly authorized to setoff against the Pledged Cash Collateral Accounts all interest

(including any additional default rate of interest), fees, and expenses payable pursuant to

Paragraph 5(d) of this Order and remit the proceeds thereof to the applicable payee.

       12.     Order Immediately Effective. Notwithstanding anything to the contrary in the

Bankruptcy Rules or otherwise, the effectiveness of this Order shall not be stayed, and this Order

shall be immediately effective upon its entry.

       13.     Binding Effect; Successors and Assigns. The provisions of this Order shall be

binding upon all parties in interest in the Case, including, without limitation, the Debtor and its

respective successors and assigns (including any Chapter 11 trustee hereafter appointed for the

estate of the Debtor, any Chapter 7 trustee appointed or elected in a superseding Chapter 7 case,

any examiner appointed pursuant to section 1104 of the Bankruptcy Code, or any other fiduciary

appointed as a legal representative of the Debtor or with respect to any property of the estate of

the Debtor), and shall inure to the benefit of the Lender and its respective successors and assigns.

In no event shall the Lender have any obligation to permit the use of the Collateral (including

Cash Collateral) by, any Chapter 7 trustee, Chapter 11 trustee or similar responsible person

appointed or elected for the estate of the Debtor.

       14.     Objections Overruled. Any and all objections to the relief requested in the Cash

Collateral Motion, to the extent not otherwise withdrawn, waived, or resolved by consent at or




                                                 - 19 -
  Case 19-90927       Doc 91     Filed 12/06/19 Entered 12/06/19 14:00:34             Desc Main
                                  Document     Page 20 of 24


before the Hearing, and all reservations of rights included therein, are hereby OVERRULED and

DENIED.

       15.     Objection Deadline. If any party in interest shall have an objection to any of the

provisions of this Order, such party may assert such objection at the Final Hearing (as defined

below), if a written statement setting forth the basis for such objection is filed with the Court and

concurrently served upon (a) the Office of the United States Trustee, Becker Building, Rm. 1100,

401 Main Street, Peoria, IL 61602, Attention: Sabrina M. Petesch; (b) counsel for the Debtor,

FactorLaw, 105 W. Madison St., Suite 1500, Chicago, IL 60602, Attention: William J. Factor;

(c) counsel for the Lender, Parker Hudson Rainer & Dobbs LLP, 303 Peachtree Street NE, Suite

3600, Atlanta, GA 30308, Attention: Bryan E. Bates and Matthew M. Weiss (so that such

objections and responses are filed on or before 5:00 p.m., prevailing Central time on January 13,

2020). If an objecting party shall fail to appear at the Final Hearing and assert the basis for such

objection before the Court, such objection shall be deemed to have been waived and abandoned

by such objecting party.

       16.     Notice of Final Hearing; Service of Fourth Interim Order. A final hearing on

the Cash Collateral Motion will be held at 10:00 a.m. on January 16, 2020, at Room No.

232, 600 E. Monroe Street, Springfield, IL 62701 (the "Final Hearing"). Promptly after the

entry of this Order, the Debtor shall mail, by first class mail, a copy of this Order and notice of

the Final Hearing to counsel for the Lender, the United States Trustee, any creditors holding

liens on any of the Collateral, the Internal Revenue Service, and all parties who have filed

requests for notices under Rule 2002 of the Bankruptcy Rules, and shall file a certificate of

service regarding same with the Clerk of the Court. Such service shall constitute good and

sufficient notice of the Final Hearing.




                                               - 20 -
  Case 19-90927       Doc 91      Filed 12/06/19 Entered 12/06/19 14:00:34             Desc Main
                                   Document     Page 21 of 24


       17.     Headings. Section headings used herein are for convenience only and are not to

affect the construction of or to be taken into consideration in interpreting this Order.

                                               ###




                                                - 21 -
 Case 19-90927      Doc 91    Filed 12/06/19 Entered 12/06/19 14:00:34   Desc Main
                               Document     Page 22 of 24




APPROVED FOR ENTRY

/s/ William J. Factor
William J. Factor (Bar No. 6205675)

FactorLaw
105 W. Madison St., Suite 1500
Chicago, Illinois 60602
Telephone No.: 312.878.6976
E-mail: wfactor@wfactorlaw.com

Attorney for Debtor EP Technology Corporation U.S.A.


/s/ Bryan E. Bates
Bryan E. Bates (Georgia Bar No. 140856)
Parker, Hudson, Rainer & Dobbs, LLP
303 Peachtree Street NW
Suite 3600
Atlanta, Georgia 30308
Telephone No.: 404.420.4333
E-mail: bbates@phrd.com

and

Emmet A. Fairfield (Bar No. 6180505)
Brown, Hay & Stephens, LLP
205 S. Fifth Street
P.O. Box 2459
Springfield, IL 62705
Telephone No.: 217.544.8491
E-mail: efairfield@bhslaw.com

Attorneys for Lender UPS Capital Corporation




                                          - 22 -
Case 19-90927   Doc 91   Filed 12/06/19 Entered 12/06/19 14:00:34   Desc Main
                          Document     Page 23 of 24


                                  Exhibit A

                                   Budget
         Case 19-90927                  Doc 91            Filed 12/06/19 Entered 12/06/19 14:00:34                                    Desc Main
                                                           Document     Page 24 of 24

                                           11                 12                13                14               15               16                17
                                        12/6/2019         12/13/2019        12/20/2019        12/27/2019        1/3/2020         1/10/2020         1/17/2020
Cash Receipt
Collection                         $        295,484 $         344,487 $        5,382,804 $        472,998 $        250,000 $         300,000 $         375,000
Less: D&A and Markdowns
Less: Accrued Markdowns
Total Net Cash Receipts            $        295,484 $         344,487 $        5,382,804 $        472,998 $        250,000 $         300,000 $         375,000

Total Cash In

Cash Disbursements
Salary Expense                      $           -     $        74,671   $           -     $        74,671   $          -     $        74,671   $           -
Health Insurance                    $           -     $           -     $           -     $           -     $       15,000   $           -     $           -
Shipping Expense                    $        15,000   $        15,000   $        15,000   $        15,000   $       15,000   $        15,000   $        15,000
Shipping Supply Expense             $         3,000   $         3,000   $         3,000   $         3,000   $        3,000   $         3,000   $         3,000
Office Expense                      $           500   $           500   $           500   $           500   $          500   $           500   $           500
Office Rent Expense                 $         9,115   $           -     $           -     $           -     $        9,115   $           -     $           -
Utilities Expense                   $           -     $           -     $         4,411   $           -     $          -     $           -     $         4,500
Domestic Travel/Expense Reimburseme $         2,500   $           -     $           -     $           -     $          -     $         2,500   $           -
International Travel Expense        $           -     $           -     $           -     $           -     $          -     $           -     $           -
Misc Expenses                       $         1,400   $           -     $           -     $           -     $        1,400   $           -     $           -
Accounting & Auditing Expense       $           -     $           -     $           -     $           -     $          -     $           -     $           -
BK Professional Fees                $           -     $           -     $           -     $           -     $          -     $           -     $       150,000
Secured Lender Legal & Prof Fees    $           -     $           -     $        34,157   $         5,000   $        5,000   $         5,000   $         5,000
Other Agency and Club Fee           $           -     $           -     $           -     $           -     $          -     $           -     $           -
Corporation License and Renew       $           -     $           -     $           -     $           -     $          -     $           -     $           -
Selling and Marketing Expense       $        20,080   $        20,000   $        20,000   $        20,000   $       20,000   $        20,000   $        20,000
Merchandise Processing Fee          $           -     $           -     $           -     $           -     $          -     $           -     $           -
Sales Tax                           $           -     $         1,250   $           -     $           -     $          -     $         1,250   $           -
Insurance-Business                  $         1,075   $           -     $         5,225   $           -     $          -     $           -     $         5,225
Credit Card                         $           -     $           -     $           -     $           -     $          -     $           -     $           -
Bank and Merchant Service           $           -     $           -     $           -     $           -     $          -     $           -     $           -
Other Processing Charge             $           -     $           -     $           -     $           -     $          -     $           -     $           -
Web Hosting & Domains               $           -     $           -     $           -     $           -     $          -     $           -     $           -
IT Maintain Expense                 $           -     $         1,250   $           -     $           -     $          -     $         1,250   $           -
Customer Refund                     $           -     $           -     $           -     $           -     $          -     $           -     $           -
New PO for products                 $           -     $           -     $           -     $           -     $          -     $           -     $           -
UST Fees                            $           -     $           -     $           -     $           -     $          -     $        20,000   $           -
UPS Interest                        $       166,126   $           -     $           -     $           -     $      170,000   $           -     $           -
Vendor payment
Total Disbursements                 $       218,796 $         115,671 $          82,293 $         118,171 $        239,015 $         143,171 $         203,225


Beginning Cash                     $        376,240 $          452,928 $         681,745 $       5,982,255 $      6,337,082 $      6,348,067 $       6,504,896
Total Disbursements                $       (218,796) $        (115,671) $        (82,293) $       (118,171) $      (239,015) $      (143,171) $       (203,225)
Total Receipts                     $        295,484 $          344,487 $       5,382,804 $         472,998 $        250,000 $        300,000 $         375,000

Ending Cash                        $        452,928 $         681,745 $        5,982,255 $       6,337,082 $      6,348,067 $      6,504,896 $       6,676,671
